DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 07 October 2022 for the application filed 02 October 2019. Claims 1, 3, 9, 11, 13, 15, and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12, drawn to a packing material and a column, in the reply filed on 18 March 2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (methods for preparing a packing material and methods for preparing a column for supercritical fluid chromatography), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2021.

Claim Interpretation
	The claims utilize the term “degree of swelling” of a polymer particle, which has been defined in the Specification to be calculated as S = Vw/Vd, where S is the degree of swelling, Vw is the apparent volume of polymer particles after resting in a solvent (e.g., tetrahydrofuran or methanol) at room temperature for 24 hours or more, and Vd is the apparent volume of polymer particles dried for 3 hours or more in a vacuum dryer (p0084).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEMMEL et al. (Chromatographia, Vol. 27, No. 11/12, pg. 605-610, June 1989) in view of SHINKURA et al. (EP 2876439 A1).
	Regarding Claim 1, GEMMEL discloses a non-polar stationary phase useful in packed column supercritical fluid chromatography (SFC; i.e., a column packing material for supercritical fluid chromatography; §Introduction, pg. 605, par. 1-3; §Final Remarks, pg. 610, par. 1). GEMMEL further discloses such a stationary phase is a highly cross-linked polymer comprising polystyrene having a stable particle and pore geometry that precludes swelling and shrinking (i.e., polymer particles containing a cross-linked polymer; §Introduction, pg. 605, par. 2). GEMMEL indicates that “[d]ue to extensive crosslinking, the polystyrene is not susceptible to considerable swelling or shrinking” (§Final Remarks, pg. 610, par. 1).
GEMMEL is deficient in explicitly disclosing the degree of cross-linking of said cross-linked polymer is 50% or greater. However, GEMMEL nevertheless discloses “highly cross-linked” polymer (§Introduction, pg. 605), which is indicative of a high degree or level of crosslinking, more than a moderate level of crosslinking (e.g., 50% as claimed). Further, one of ordinary skill in the art at the time of the filing of the invention would find it logical and of sound scientific principle to prepare a highly cross-linked polymer particle, or at least a polymer having a 50% or greater degree of cross-linking as claimed, and thereby provide a polymer particle having limited degrees of swelling because such a stable particle geometry is correlated with crosslinking and precludes swelling or shrinking as taught by GEMMEL (§Introduction, pg. 605) (In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963); MPEP §2144.02).
GEMMEL is deficient in explicitly disclosing the cross-linked polymer comprises at least one member of the group consisting of divinyl benzene derived structural units and di(meth)acrylic acid ester derived structural units.
	SHINKURA discloses stationary phases for use in chromatography (p0001), specifically supercritical fluid chromatography (p0010, p0017). SHINKURA further discloses that known stationary phases used in SFC include crosslinked polystyrene (p0008) but such conventional stationary phases yield broad separation peaks and are not practically usable. As a solution, SHINKURA discloses the use of substituted, benzene-based polymer structural units (p0023-0025), e.g., a divinylbenzene/styrene copolymer, as packing material for SFC (i.e., wherein said cross-linked polymer comprises at least one member of the group consisting of divinyl benzene derived structural units and di(meth)acrylic acid ester derived structural units; divinylbenzene: p0011; SFC: p0017). Advantageously, these stationary phases increase the number of column stages and provides excellent molecular discrimination ability (p0018); thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to include divinylbenzene/styrene copolymer as a packing material for SFC as taught by SHINKURA in the polymer particle structure taught by GEMMEL. 
Furthermore, absent showings of unexpected results or criticality to the inclusion of divinylbenzene or di(meth)acrylic acid structural units, this claimed limitation would have been obvious to one of ordinary skill in the art because the substitution of one known element (e.g., the SHINKURA-taught divinylbenzene/polystyrene structural units) for another (e.g., the GEMMEL-disclosed polystyrene) would have yielded predictable results, i.e., acceptable stationary phases for supercritical fluid chromatography (MPEP §2143.01 B).
	The limitations “the degree of swelling of the polymer particles after absorbing tetrahydrofuran is 1.4 or less” and “the degree of swelling of the polymer particles after absorbing methanol is 1.4 or less” are directed toward properties inherent to the broadly claimed “polymer particles containing a cross-linked polymer”. Applicant’s invention, i.e., a column packing material, requires only two structural elements: (1) polymer particles containing (2) a cross-linked polymer. The limitations in question are directed toward a property of the cross-linked polymers, i.e., the degree of swelling, that GEMMEL teaches is dependent on the degree of crosslinking as indicated earlier (§Introduction, pg. 605; §Final Remarks, pg. 610). Because GEMMEL has similarly disclosed a cross-linked polymer (in this case, a highly cross-linked polystyrene stationary phase), these claimed “degree of swelling” limitations do not make the claimed material novel. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Furthermore, the limitations “the degree of swelling of the polymer particles after absorbing tetrahydrofuran is 1.4 or less” and “the degree of swelling of the polymer particles after absorbing methanol is 1.4 or less” are considered product-by-process limitations. Previously, it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitations, the manners by which the degree of swelling of the polymer particles are measured are considered to be product-by-process language: e.g., because they describe how said degree of swelling is measured (after absorbing tetrahydrofuran or methanol). Additionally, these limitations are not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit methods by which the product is characterized. Thorpe supra.
Finally, the limitation “wherein the polymer particles are prepared by inducing seed polymerization of a polymerizable monomer in the presence of seed particles” is directed to method steps of a process for producing the claimed column packing material, i.e., this limitation renders the claim a product-by-process claim. As explained in this rejection, modified GEMMEL discloses or at least makes obvious all claimed patentable limitations and even discloses the use of the packing material for supercritical fluid chromatography. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, there is no indication, whether in the claims or elsewhere in the Application disclosure, that the process limitation of seed polymerization of a polymerizable monomer in the presence of seed particles would significantly alter or change the structure or function of the claimed column packing material. Although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.
	Regarding Claim 3, modified GEMMEL makes obvious the column packing material of Claim 1. GEMMEL further discloses a particle diameter of 10 µm, which reads upon the claimed range of a mean particle diameter of said polymer particles is 1 to 10 µm.
	Regarding Claims 9 and 11, modified GEMMEL makes obvious the column packing materials of Claims 1 and 3, respectively. GEMMEL further discloses the particles are provided as packed column stationary phases in supercritical fluid chromatography (i.e., a column for supercritical fluid chromatography, comprising a packing material; §Introduction, pg. 605).
	Regarding Claims 21 and 22, modified GEMMEL makes obvious the column packing material of Claim 1. GEMMEL is deficient in explicitly disclosing the degree of cross-linking of said cross-linked polymer is 80% or greater (Claim 21) or 90% or greater (Claim 22). 
However, GEMMEL nevertheless discloses “highly cross-linked” polymer (§Introduction, pg. 605), which is indicative of a high degree or level of crosslinking, i.e., more than a moderate level of crosslinking. Further, one of ordinary skill in the art at the time of the filing of the invention would find it logical and of sound scientific principle to prepare a highly cross-linked polymer particle, or at least a polymer having an 80% or greater or even 90% or greater degree of cross-linking as claimed, and thereby provide a polymer particle having limited degrees of swelling because such a stable particle geometry is correlated with crosslinking and precludes swelling or shrinking as taught by GEMMEL (§Introduction, pg. 605) (In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963); MPEP §2144.02).
Even further, as noted by GEMMEL, because highly crosslinked polymers precludes swelling and shrinking and thereby provides a stable material geometry, one of ordinary skill in the art would be motivated to optimize the degree of crosslinking to provide an acceptable level of material stability. Thus, the claimed ranges of 80% or greater and 90% or greater are considered obvious to one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Response to Arguments
	Applicant’s arguments filed 07 October 2022 have been fully considered but are not persuasive.
	Applicant cites that the experimental data shown in the specification (Examples 1 and 2) having 94% and 93% degree of crosslinking showed improved durability over polymers having only 27% degree of crosslinking (Comparative Example 1); therefore, Applicant argues that the claimed invention shows “technical significance” and would render the claimed invention non-obvious over the cited prior art references (pg. 7).
	The Examiner respectfully disagrees.
	Applicant is arguing that the cited evidence (comparing polymers being 94 or 93% crosslinked with polymers being only 27% crosslinked) shows a difference of “technical significance”. However, such evidence lacks nexus with the cited prior art rejections. GEMMEL discloses “highly cross-linked” polymers, implying a high degree or level of crosslinking, i.e., more than a moderate level of crosslinking. Applicant’s use of 27% degree of crosslinking in Comparative Example 1 would not be considered even a “moderate” level of crosslinking and would only be reasonably considered a low degree of crosslinking. As such, Applicant’s argument that a 93 or 94% degree of crosslinking (i.e., highly crosslinked) provides technical significance over a polymer with 27% degree of crosslinking (i.e., lowly crosslinked) does not provide a sufficient comparison to overcome the prior art’s disclosure of “highly cross-linked” polymer.
	All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777